DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to the Amendment filed on 11/12/2020.
Claims 1-20 are currently pending and have been examined.

Response to Amendment
Applicant`s amendment, filed 11/12/2020, has been entered. Claims 1, 11, and 20 have been amended. 

Priority
The examiner acknowledges that the instant application claims foreign priority to 10-2016-0152236, filed 11/15/2016, and therefore, the claims receive the effective filing date of November 15, 2016. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claims 2-10 inherit the deficiencies noted in claim 1 and are therefore rejected on the same basis.

Claim 11 recites the limitation “the future” (line 16) which lacks antecedent basis in the claim. For purposes of this examination, the limitation has been interpreted to read “a future.”
Claims 12-19 inherit the deficiencies noted in claim 11 and are therefore rejected on the same basis.

Claim 20 recites the limitation “the future” (line 14) which lacks antecedent basis in the claim. For purposes of this examination, the limitation has been interpreted to read “a future.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-10 are directed to a process, claims 11-19 are directed to a machine, and claim 20 is directed to an article of manufacture. Therefore, the claims are directed to statutory subject matter under Step 1 (Step 1: YES).

The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the 
Taking claim 1 as representative, claim 1 recites at least the following limitations that are believed to recite an abstract idea:
obtaining purchase conditions for purchase of a product by obtaining a user message for the purchase of the product via a first chat; 
generating a query indicating the purchase conditions for the purchase of the product, to provide the query; 
providing the generated query; 
receiving information of the registered product based on the generated query, wherein the information comprises information highly related to the purchase conditions and additional information different from the information highly related to the purchase conditions; 
editing at least a portion of the information, based on the purchase conditions; 
predicting information of the product in a future;
calculating a recommended purchase time based on the predicted information of the product; and 
providing at least one of the edited information, the predicted information, or the recommended purchase time via the first chat,
wherein the additional information comprises sales information of a product of which some conditions are the same as some of the purchase conditions and other conditions are different from some of the purchase conditions.
The above limitations recite the concept of providing product information. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions and managing interactions between people. Independent claims 11 and 20 recite similar limitations as claim 1 and, as such, fall within the same 
                Under Prong Two of Step 2A of the 2019 PEG, returning to representative claim 1, the recitation of various additional elements within the claim are acknowledged, such as at least one processor of an electronic device, a chat window on a user interface of the electronic device, at least one server, and a device. Independent claims 11 and 20 recite similar additional elements to those of claim 1 and further include additional elements, such as a communicator and a controller. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration. As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application. Although these additional computer-related elements are recited, claims 1, 11, and 20 merely invoke such additional elements as a tool to perform the abstract idea. Implementing an abstract idea on a generic computer is not indicative of integration into a practical application. Similar to the limitations of Alice, claims 1, 11, and 20 merely recite a commonplace business method (i.e., providing product information) being applied on a general purpose computer (as supported by [0040] of Applicant’s specification). See MPEP 2106.05(f). Furthermore, claims 1, 11, and 20 generally link the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer (see FairWarning v. Iatric Sys.). Likewise, claims 1, 11, and 20 specifying that the abstract idea of providing product information is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the 2019 PEG, when considered both individually and as a whole, the limitations of claims 1, 11, and 20 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
                Since claims 1, 11, and 20 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 1, 11, and 20 are “directed to” an abstract idea under Step 2A of the Alice/Mayo test (Step 2A: YES).
            

Returning to representative claim 1, the recitation of various additional elements within the claim are acknowledged, such as at least one processor of an electronic device, a chat window on a user interface of an electronic device, at least one server, and a device. Independent claims 11 and 20 recite similar additional elements to those of claim 1 and further include additional elements, such as a communicator and a controller. As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited, claims 1, 11, and 20 merely invoke such additional elements as a tool to perform the abstract idea. See MPEP 2106.05(f). Moreover, the limitations of claims 1, 11, and 20 are manual processes, e.g., receiving a user message; creating a query; etc. The courts have indicated that mere automation of manual processes is not sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)). Furthermore, as discussed above with respect to Prong Two of Step 2A, similar to FairWarning v. Iatric Sys., claims 1, 11, and 20 specifying that the abstract idea of providing product information is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. 
Even when considered as an ordered combination, the additional elements of claims 1, 11, and 20 do not add anything that is not already present when they are considered individually. In Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘[a]dd nothing…that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claims 1, 11, and 20 simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claims 1, 11, and 20 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself (Step 2B: NO).

Alice/Mayo test, claims 1-20 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 

Claims 1-5, 9, 11-14, 18, and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Zhang, U.S. 20150213538 A1 (previously cited and hereafter referred to as “Zhang”), in view of Gruber et al., U.S. 20120016678 A1 (previously cited and hereafter referred to as “Gruber”), in further view of Eramian, U.S. 20150006315 A1 (newly cited and hereafter referred to as “Eramian”).

Regarding claim 1, Zhang teaches a method, performed by at least one processor of an electronic device, of providing information of a product, the method comprising: 
obtaining purchase conditions for purchase of the product by obtaining a user message for the purchase of the product via a first chat window on a user interface of the electronic device (Zhang: [0021], [0034], Fig. 5 – “At operation 320, the instant messaging engine 230 of the IM robot 200 both of FIG. 2 receives a request for product data via an instant messaging protocol. The request for product data may be for product data associated with a specific product or product data in general…FIG. 5 is a user interface illustrating a dialog between a user and an IM robot”); 
generating a query indicating the purchase conditions for the purchase of the product, to provide the query to at least one server (Zhang: [0020], [0031], [0034-0037] – “The interpreter module 220 may be configured to interpret communications from a user of an instant messaging client 160…a natural language processor may be used to convert natural language (e.g., human language) received from the user of the instant messaging client 160 into a more formal representation that may be better understood by a machine…At operation 325, the interpreter module 220 of FIG. 2 identifies that the request corresponds to one or more particular products” – “The IM robot may also be configured to access and examine instant message communications in order to monitor various data or search various databases or contact various servers to request product information or transaction data”); 
providing the generated query to the at least one server (Zhang: [0020-0021], [0025], [0035] – “The IM robot may also be configured to access and examine instant message communications in order to monitor various data [such as a message requesting product information to the IM robot]…or contact 
receiving information of the product registered with the at least one server from the at least one server based on the generated query, wherein the information comprises information highly related to the purchase conditions (Zhang: [0020], [0023], [0025], [0034-0035] – “The IM robot may also be configured to…contact various servers to request product information…the IM robot 110 may gather product data from the one or more web servers 120…After one or more products are identified, the interpreter module 220 then retrieves the product data based on the association between the particular product and the product data at operation 330” – “if a request from a user does not identify a specific product, (e.g., “What are some good cameras?”) the interpreter module 220 may identify one or more products (in this case camera models) based on the product's popularity scores (e.g., the 3 camera models with the highest popularity scores).”); 
editing at least a portion of the information, based on the purchase conditions (Zhang: [0029], [0036-0037] – “All this data may be analyzed to synthesize additional product data about a product…On occasion, a user may express their interests broadly in a request for product data. These requests for product data may be too general to identify one or more particular products or if products may be identified, the resulting responses may present too much information to the user. For example, a user of an instant messaging client 160 of FIG. 1 may ask the IM robot “What are some good cameras?” In some instances, retrieving product data on the top rated or most popular cameras may not be helpful to the user. As a result, in some embodiments, the IM robot may be configured to narrow down a user's request for product data by adding additional criteria”); and 
providing at least one of the edited information, the predicted information, or the recommended purchase time via the first chat window on the user interface of the electronic device (Zhang: [0029], [0036], [0038], Fig. 5 – “the instant messaging engine 230 transmits the response to the request to the instant messaging client 160 of the user via the instant messaging protocol (operation 435)”),

It would have been recognized that applying the known technique of information further comprising additional information from information highly related to purchase conditions, wherein the additional information comprises sales information of a product of which some conditions are the same as some of the purchase conditions and other conditions are different from some of the purchase conditions, as taught by Gruber, to the teachings of Zhang would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, including that information further comprises additional information from information highly related to purchase conditions, wherein the additional information comprises sales information of a product of which some conditions are the same as some of the purchase conditions and other conditions are different from some of the purchase conditions, as taught by Gruber, into the chat method of Zhang would have been recognized by those of ordinary skill in the art as resulting in an improved method for facilitating a chat between a user and an automated assistant by helping the user more effectively engage with local and/or remote services (Gruber: [0008]).

It would have been obvious to one of ordinary skill in the art to include in the item investigation method, as taught by Zhang/Gruber, the ability to predict information of the product in a future and calculate a recommended purchase time based on the predicted information of the product, as taught by Eramian, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Zhang/Gruber, to include the teachings of Eramian, in order to provide the user sufficient purchasing power to make certain purchases when an item is at a lowest foreseeable price (Eramian: [0045]).

Regarding claim 2, Zhang/Gruber/Eramian teaches the method of claim 1, further comprising obtaining user information stored in the device and purchase history information regarding user purchase activities conducted using the device, and wherein the query is generated based on the user information and the purchase history information (Gruber: [0629-0630], [0636], [0639], Claims 24 and 25 – “a long term memory component, for storing at least one selected from the group consisting of: personal information associated with a user; information collected by the user; saved lists of entities relevant to the user; transaction history associated with the user…the language 

Regarding claim 3, Zhang/Gruber/Eramian teaches the method of claim 1, wherein the user message and the edited information are displayed in dialogue form in the first chat window on the user interface of the electronic device (Zhang: [0025] – “The IM robot 110 may also engage in a dialog with a user of the instant messaging client 160”).

Regarding claim 4, Zhang/Gruber/Eramian teaches the method of claim 1, further comprising: 
receiving a first query message for purchase of the product (Zhang: [0021], [0034] – “At operation 320, the instant messaging engine 230 of the IM robot 200 both of FIG. 2 receives a request for product data via an instant messaging protocol. The request for product data may be for product data associated with a specific product or product data in general”); and 
providing a first answer message in reply to the first query message, based on the received information (Zhang: [0029], [0036], [0038] – “The interpreter module 220 then retrieves the product data (operation 430), generates a response to the request that includes the product data, and the instant messaging engine 230 transmits the response to the request to the instant messaging client 160 of the user via the instant messaging protocol (operation 435)”).

Regarding claim 5, Zhang/Gruber/Eramian teaches the method of claim 1, wherein the providing of the generated query to the at least one server comprises: obtaining a change message requesting to change the purchase conditions; changing the generated query, based on the change message; and providing the changed query to the at least one server (Zhang: [0036-0038] – “At operation 420, the instant messaging engine 230 of FIG. 2 receives a 

Regarding claim 9, Zhang/Gruber/Eramian teaches the method of claim 1, wherein the providing of the edited information comprises: comparing the purchase conditions of the product obtained from the user message with the information received from the at least one server; determining one of the at least one server, based on a result of comparing the purchase conditions with the information; and editing and providing the information received from the determined one of the at least one server (Zhang: [0020], [0033-0035] – “The IM robot may…contact various servers to request product information…At operation 310, for each piece of collected product data, the data collection module 210 identifies that the piece of product data is related to a particular product. The relationship between the piece of product data and the particular product may be tracked by storing the product data and an association between the product data and the particular product in a database at operation 315…At operation 320, the instant messaging engine 230 of the IM robot 200 both of FIG. 2 receives a request for product data via an instant messaging protocol. The request for product data may be for product data associated with a specific product or product data in general. At operation 325, the interpreter module 220 of FIG. 2 identifies that the request corresponds to one or more particular products…the interpreter module 220 then retrieves the product data based on the association between the particular product and the product data at operation 330 and generates a response to the request that includes the product data…the instant messaging engine 230 transmits the response to the sender of the request via the same instant messaging protocol”).

Regarding claims 11-14 and 18, all the limitations in system claims 11-14 and 18 are closely parallel to the limitations of method claims 1, 2, 4, 5, and 9 analyzed above and rejected on the same bases. 

Regarding claim 20, all the limitations in medium claim 20 are closely parallel to the limitations of method claim 1 analyzed above and rejected on the same bases. 

Claims 6, 7, 15, and 16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Zhang, in view of Gruber, in view of Eramian, in further view of Ondyak et al., U.S. 20080243668 A1 (previously cited and hereafter referred to as “Ondyak”).

Regarding claim 6, Zhang/Gruber/Eramian teaches the method of claim 1, but does not explicitly teach that the providing of the edited information comprises: receiving changed information regarding the product from the at least one server at predetermined time intervals; and editing and providing the changed information. However, Ondyak teaches allowing a user to receive product information via instant message (Ondyak: [0152]), including receiving changed information regarding a product from at least one server at predetermined time intervals; and editing and providing the changed information (Ondyak: [0152-0153] – “a consumer 240-243 may make a request to computing device 202 (and/or another computing device(s) and/or individual(s) associated with entity 201) via…instant message…a requester may request a current price and classification and/or or a historic price and classification…computing device 202 may, on a periodic basis (e.g., every “W” seconds, every hour, once at end of day), determine and/or update a price of an asset and a classification for the price…computing device 202 may continuously make a price and classification available to a consumer 240/241 via…instant messaging…continuously updating the price and classification…on a periodic basis”).
It would have been obvious to one of ordinary skill in the art to include in the product information method, as taught by Zhang/Gruber/Eramian, the ability to receive changed information regarding a product from at least one server at predetermined time intervals; and edit and provide the changed information, as taught by Ondyak, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at 

Regarding claim 7, Zhang/Gruber/Eramian teaches the method of claim 1, but does not explicitly teach that the provided edited information comprises price change information of the product. However, Ondyak teaches allowing a user to receive product information via instant message (Ondyak: [0152]), including the known technique of provided edited information comprising price change information of a product (Ondyak: [0152-0153] – “computing device 202 may, on a periodic basis (e.g., every “W” seconds, every hour, once at end of day), determine and/or update a price of an asset and a classification for the price…computing device 202 may continuously make a price and classification available to a consumer 240/241 via…instant messaging…continuously updating the price and classification…on a periodic basis”). This known technique is applicable to the product information method of Zhang/Gruber/Eramian as they share characteristics and capabilities, namely they are directed to receiving product information via chat.
It would have been recognized that applying the known technique of provided edited information comprising price change information of a product, as taught by Ondyak, to the teachings of Zhang/Gruber/Eramian would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, including that provided edited information comprises price change information of a product, as taught by Ondyak, into the product information method of Zhang/Gruber/Eramian would have been recognized by those of ordinary skill in the art as resulting in an improved method for receiving product information via chat by providing the user with up-to-date product information (Ondyak: [0152-0153]).

Regarding claims 15 and 16, all the limitations in system claims 15 and 16 are closely parallel to the limitations of method claims 6 and 7 analyzed above and rejected on the same bases. 

Claims 8 and 17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Zhang, in view of Gruber, in view of Eramian, in further view of Kannan et al., U.S. 20130129076 A1 (previously cited and hereafter referred to as “Kannan”).

Regarding claim 8, Zhang/Gruber/Eramian teaches the method of claim 1, but does not explicitly teach generating a second chat window on the user interface of the electronic device to transmit a message to or receive a message from the at least one server; providing a message indicating the purchase conditions to the at least one server via the second chat window on the user interface of the electronic device; and providing the received information via the second chat window on the user interface of the electronic device. However, Kannan teaches allowing a customer to interact with an agent via a chat session (Kannan: Claim 1), including generating a second chat window on a user interface of an electronic device to transmit a message to or receive a message from at least one server; providing a message indicating purchase conditions to the at least one server via the second chat window on the user interface of the electronic device; and providing received information via the second chat window on the user interface of the electronic device (Kannan: [0025], [0027], [0030], [0038] – “The command module 205 enables the agent 103 to execute commands from within the chat window…[e.g.,] Search a term on, for example, Google, Yahoo, or Bing using something such as search ‘term’…The command module 205 may accept commands from the agent 103 from within the interaction window in line with the text or as a speech dialog or from a separate pane within the interaction window…The response interface 306 displays a stored interaction transcript to the agent 103, who may then send relevant text to the customer 102 or use it in a dialog with the customer 102”).
It would have been obvious to one of ordinary skill in the art to include in the product information method, as taught by Zhang/Gruber/Eramian, the ability to generate a second chat window on a user interface of an electronic device to transmit a message to or receive a message from at least one server; provide a message indicating purchase conditions to the at least one server via the second chat window on the user interface of the electronic device; and provide received information via the second chat window on the user interface of the electronic device, as taught by Kannan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Zhang/Gruber/Eramian, to include the teachings of Kannan, in order to increase efficiency of an agent (Kannan: [0007]).

Regarding claim 17, all the limitations in system claim 17 are closely parallel to the limitations of method claim 8 analyzed above and rejected on the same bases. 

Claims 10 and 19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Zhang, in view of Gruber, in view of Eramian, in further view of Krasadakis, U.S. 20170287038 A1 (previously cited and hereafter referred to as “Krasadakis”).

Regarding claim 10, Zhang/Gruber/Eramian teaches the method of claim 9, but does not explicitly teach that the comparing of the purchase conditions with the information comprises: requesting the at least one server to change conditions of the product to satisfy the purchase conditions; and comparing the purchase conditions with the changed conditions, and wherein the changed conditions are included in the information. However, Krasadakis teaches using an artificial intelligence agent to operate on behalf of a buyer to locate potential deals (Krasadakis: Abstract), including requesting at least one server to change conditions of a product to satisfy purchase conditions; and comparing the purchase conditions with the changed conditions, and including the changed conditions in information (Krasadakis: [0014], [0028] – “…multi-criteria decision-making negotiation agents on a server, referred to herein as “seller AI negotiators”…the buyer AI negotiation agent may submit varying proposed purchase prices to the various seller AI negotiation agents, which in turn either indicate that the proposed prices are accepted or respond with proposed counter-offer prices that may be evaluated by the buyer AI negotiation agent…such determinations may then be used by the buyer and seller AI negotiation agents to select optimal candidate (buyer and retailer) purchase a product or present to the buyers and sellers to purchase the product”).
It would have been obvious to one of ordinary skill in the art to include in the product information method, as taught by Zhang/Gruber/Eramian, the ability to request at least one server to change conditions of a product to satisfy purchase conditions, compare the purchase conditions with the changed conditions, and include the changed conditions in information, as taught by Krasadakis, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify 

Regarding claim 19, all the limitations in system claim 19 are closely parallel to the limitations of method claim 10 analyzed above and rejected on the same bases. 

Response to Arguments
Applicant's arguments filed 11/12/2020 have been fully considered.

35 U.S.C. § 101
Applicant argues, “The pending claims are not properly aligned with any of these groupings of subject matter” (Remarks at 8-9). The examiner disagrees. The limitations identified on page 4 (see above) recite the concept of providing product information. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions and managing interactions between people. 

Applicant argues: “these claim limitations more than just generally link the use of the abstract idea to the method for providing product information, because, among other things, the claimed technology can improve search systems by providing predictions and recommendations with reduced user inputs. This solution is necessarily rooted in computer technology, similar to the additional elements in DDR Holdings” (Remarks at 9). The examiner disagrees. The instant claims merely implement the abstract idea of providing product information on a computer and generally link the use of the abstract idea to a particular technological environment, i.e., a generic computer. There is no technological improvement claimed. The problem to which the present claims is directed (i.e., providing product information) existed before, and still exists outside of computer technology and computer networks. There is no indication, short of attorney argument, that the claims provide a technological solution to a technological problem. Applicant’s specification is silent regarding any technological solution to a technological problem. There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. The alleged improvements are not improvements in 

Applicant argues: “the claims are directed to solving problems related to providing information to users without requiring extensive searching by the user. In doing so, the claimed approach advantageously improves how the system provides useful information with respect to users of electronic devices. As such, the claimed features are directed to technical solutions to technical problems presented, at least, in the area of electronic device technology. As such, the claimed features provide "significantly more" as required for eligibility” (Remarks at 9-10). The examiner disagrees. Similar to the discussion above, the instant claims merely implement the abstract idea of providing product information on a computer and generally link the use of the abstract idea to a particular technological environment, i.e., a generic computer. There is no technological improvement claimed. The problem to which the present claims is directed (i.e., providing product information) existed before, and still exists outside of computer technology and computer networks. There is no indication, short of attorney argument, that the claims provide a technological solution to a technological problem. Applicant’s specification is silent regarding any technological solution to a technological problem. There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. The alleged improvements are not improvements in computer capabilities or computer technology, instead, they are alleged improvements in providing product information, for which a computer is used as a tool in its ordinary capacity. 

35 U.S.C. § 103
Applicant argues, Zhang and Gruber do not teach “predicting product information in the future and calculating a recommended purchase time based on the predicted information of the product” (Remarks at 12 and 14). Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



In response to Applicant’s comments that Gruber does not teach “the purchase conditions from the user” (Remarks at 13), it is noted that the features upon which applicant relies (i.e., purchase conditions from the user) are In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim recites obtaining purchase conditions by obtaining a user message. The claim does not specify that the purchase conditions are “from the user.” Even so, despite not being claimed, Gruber teaches user-specified criteria (i.e., purchase conditions from the user).

Applicant argues, Zhang and Gruber do not teach “providing the generated query to the at least one server” (Remarks at 14). The examiner disagrees. Zhang teaches the IM robot examining instant message communications in order to monitor various data, such as a message requesting product information, and contacting a server to request product information based on the user’s message (i.e., “providing the generated query to the at least one server”).

Applicant`s arguments regarding the dependent claims being allowable as a result of their dependence on the independent claims (Remarks at 14) are not persuasive because the independent claims are not allowable, as shown above.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Etzioni, U.S. 20120303412 A1, discloses generating price predictions and recommending whether a user should buy or wait to purchase.
Groetzinger, U.S. 20110040656 A1, discloses predicting future prices and offering a user the ability to purchase an item at a future date.
Hale, U.S. 20140258016 A1, discloses determining likely positive/negative impacts on value of a product of expected future events.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTNEY N MILLER whose telephone number is (571)272-8555.  The examiner can normally be reached on 9AM-6PM Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571)272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRITTNEY N MILLER/Primary Examiner, Art Unit 3684